         Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 1 of 26




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                           KANSAS CITY, KANSAS DIVISION


D.M., a minor, by and through             )
his next friend and natural guardian,     )
KELLI MORGAN,                             )
                                          ) Case No. 2:18-CV-02158
            Plaintiff,                    )
                                          )
v.                                        )
WESLEY MEDICAL CENTER LLC d/b/a           )
WESLEY MEDICAL CENTER -WOODLAWN;          )
WESLEY-WOODLAWN CAMPUS;                   )
BRIDGET GROVER, PA-C;                     )
DR. GREGORY FAIMON                        )
LISA JUDD, RN;                            )
VIA CHRISTI HOSPITALS WICHITA, INC.;      )
JENNIFER CHAMBERS-DANEY, ARNP;            )
DR. BALA BHASKAR REDDY BHIMAVARAPU;       )
CEP AMERICA-KS LLC; DR. CONNOR HARTPENCE; )
DR. STEFANIE WHITE;                       )
DR. JAMIE BORICK;                         )
and AARON KENT, RN.                       )
                                          )
            Defendants.

        MEMORANDUM IN SUPPORT OF PLAINTIFF’S RESPONSE TO DEFENDANT
          CONNOR HARPENCE’S MOTION FOR SUMMARY JUDGMENT

       COMES NOW the Plaintiff, and respectfully submits his Memorandum in Response to

Defendant Connor Hartpence’s Motion for Summary Judgment (Docket No. 430) pursuant to

Fed. R. Civ. P. 56.

   RESPONSE TO DEFENDANT’S STATEMENT OF UNCONTROVERTED FACTS

           1. Uncontroverted.

           2. Uncontroverted.



                                           1
Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 2 of 26




 3. Uncontroverted.

 4. Uncontroverted.

 5. Controverted. Dr. Dabrow testified that a complete physical examination was

    required and Dr. Hartpence had a duty to performed a full head to toe examination.

    Dr. Dabrow testified as follows:

    Q        And a sleepy five-year-old who is especially
    tired can be hard to wake up, can't they?
    A        Yeah. They can be hard to wake up.
    Q        Okay. So the fact that a healthcare provider
    would prod him and do some things with him, and would
    get a response, but he wouldn't completely wake up is
    not surprising, is it?
    A        No.
    Q        And that by itself is not an indication that
    there is something seriously wrong with him?
    A        That you need -- no, of course not.
    Q        All right. Now, there are times when certain
    portions of, well -- and let me strike that and lay a
    little foundation. When a resident sees a patient in
    the hospital, they do a history and physical that
    includes, at least, briefly touching on some issues that
    do not seem to be related to the reason that the
    patient's at the hospital, correct?
    A        A resident's required to do a complete history
    and physical, yes.
    Q        Okay. So they may do physical examinations
    that are, kind of, on the list, but wouldn't necessarily
    seem to have a lot to do with a particular complaint
    that brought the patient to the hospital?
    A        At times, sure.
    Q        And when that is true and when you have a
    child who is unusually sleepy and -- for a reason, and
    mom is concerned and thinking that he's asleep, at times
    it is appropriate and is done to defer portions of that
    exam, if they do not appear to be pertinent to the issue
    at hand?
    A        Well, the way we train our residents and the
    way it's always been taught to me is, when a patient is


                                       2
Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 3 of 26




    admitted in the middle of the night, the intern, the
    resident -- it's the duty between one or both of them to
    get a complete history, and to do a complete physical
    exam from head to toe, regardless of the complaint.
    That's why the child's in the hospital. It's not a
    babysitting service.
    Q        Okay. So your experience is that the entire
    exam will be done with nothing being deferred under all
    circumstances?
    A        Rarely and occasionally people are going to
    defer for their own unique reasons, but the team
    should --
    Q        So are you saying, for example, that the
    standard of care -- let me strike that. Let me set this
    as a hypothetical. Assume hypothetically that Dr.
    Hartpence was completely reasonable in believing that
    there was a clear established diagnosis of strep throat.
    This is a child like D. who has been vomiting. With the
    medication, has stopped vomiting, and is now for the
    first time -- it's now early -- it's now somewhat mid-
    morning, or mid-early-morning, we're talking, your 5:00,
    6:00 in the morning, and as of this time, the child is
    finally asleep. Is it your testimony that it would be a
    violation of the standard of care for that resident
    physician to say, "I don't want to wake the child up.
    That seems unnecessary. We will pick up this exam and
    fill out the rest of the exam that's required later"?
    A        No.
    A        So the way you phrased the question, if the
    diagnosis was certain, if a complete history had been
    obtained, and an appropriate differential had been
    thought about, and if the patient had been at least
    examined in a limited way for the pertinent findings,
    you could defer part of the exam.
    Q        Okay. And, okay. So going back to my
    original question. The deferring part of the exam is
    not per se a violation of the standard of care --
    A        I --
    Q        -- it depends on the circumstances?
    A        I believe that is a better way of saying it.
    Q        And whether or not that circumstance is
    present, is often a judgment call?
    A        It's -- it's always a judgment.


                                    3
         Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 4 of 26




                Q       Okay. And when we talked about judgments, we
                already discussed that different physicians may reach
                differing judgments, correct?
                A       Correct.
                (Exhibit A, Deposition of Dr. Dabrow, p. 88, ln. 2 – p. 91, ln. 9)(emphasis added).

            6. Uncontroverted.

            7. Uncontroverted.

            8. Uncontroverted.

            8. Controverted 1. Dr. Dabrow testified throughout his deposition that Dr. Hartpence

                had a duty to perform a full physical examination and establish a broad-based

                differential. Dr. Dabrow provided the following testimony:

                Q       You believed that a CT scan should have been
                done at both hospitals, correct?
                A       I phrased it that I believe a wider broad-
                based differential should've been created to include
                symptoms of intracranial pressure being increased. And
                the easiest way to determine if there's a problem there
                is to do a CT. So I do believe a CT should have been
                thought about --
                Q       Well --
                A       -- and then performed.
                Q       At both hospitals?
                A       Well, at one or the other.
                Q       Okay.
                A       You're not going to do two CTs. If that's
                what you're asking.
                (Exhibit A, Deposition of Dr. Dabrow, p. 64, ln. 17 – p. 65, ln. 2)(emphasis
                added).

                Staying on the topic of standard of care, Dr. Dabrow testified:

                Q      Okay. Now, Dr. Hartpence -- from everything
                available, would you agree appears to have communicated

1
 In his Memorandum in Support for Summary Judgment, Defendant Connor Hartpence M.D. had two paragraphs
enumerated as “8”. Plaintiff has addressed each in the order presented in Defendant Hartpence’s Motion.


                                                   4
Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 5 of 26




    with Dr. Bala concerning what he found and what his
    thinking was?
    A       Yes. Well, I don't know what he actually
    said, but --
    Q       But it makes sense that that occurred?
    A       It makes sense, yes.
    Q       Now, at that point -- and he gave his
    recommendation, his thoughts as to what should occur --
    now, at that point, hasn't Dr. Hartpence done what was
    expected of him as a first-year resident?
    A       If he did a complete history and a complete
    exam, we would say yes. And if he thought about a
    differential diagnosis and presented all that
    information to the attending.
    (Exhibit A, Deposition of Dr. Dabrow, p. 116, ln. 23 – p. 117, ln. 13) (emphasis
    added).

    Lastly, in the questions leading up to the question Defendant Hartpence cites as the
    basis for its motion as follows, Dr. Dabrow testifies as follows:

    Q       Okay. And that being true, that in his level
    of training -- and accepting that without question,
    having what he did, more or less, communicated to the
    attending, and the attending being aware of everything,
    the decision to defer doing the neurological exam -- if
    he has accepted without question, to use your terms, the
    strep throat diagnosis, for a physician at his level of
    training and experience, would you agree would be within
    the standard of care?
    A       It's reasonable.
    Q       Okay. And you would agree that, in general,
    under all of these circumstances, given his level of
    experience, Dr. Hartpence did, in fact, act within the
    standard of care in this case?
    A       I'm only hesitating a little bit because he's
    never acting in a vacuum. Presumably everything he saw
    or did or observed, information he transmitted, he
    would've talked with the senior resident about, who also
    examined the patient, and presumably there was some
    feedback loop before they spoke to the attending. So
    perhaps they didn't get a full history. Perhaps they
    didn't do a full exam. But if he's in isolation -- and
    then again, part of the resident's responsibility is to


                                     5
Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 6 of 26




    think independently, in graded responsibility, so it is
    possible that he was within the standard of care at that
    level.
    (Exhibit A, Deposition of Dr. Dabrow, p. 118, ln. 1 – p. 119, ln. 1) (emphasis
    added).

 9. Controverted. Dr. Dabrow testified that a broad-based differential should have

    been established after performing a full head to toe physical examination of D.M.

    He testified as follows:

    Q       You believed that a CT scan should have been
    done at both hospitals, correct?
    A       I phrased it that I believe a wider broad-
    based differential should've been created to include
    symptoms of intracranial pressure being increased. And
    the easiest way to determine if there's a problem there
    is to do a CT. So I do believe a CT should have been
    thought about --
    Q       Well --
    A       -- and then performed.
    Q       At both hospitals?
    A       Well, at one or the other.
    Q       Okay.
    A       You're not going to do two CTs. If that's
    what you're asking.
    (Exhibit A, Deposition of Dr. Dabrow, p. 64, ln. 17 – p. 65, ln. 2)(emphasis
    added).

    Staying on the topic of standard of care, Dr. Dabrow testified:

    Q       Okay. Now, Dr. Hartpence -- from everything
    available, would you agree appears to have communicated
    with Dr. Bala concerning what he found and what his
    thinking was?
    A       Yes. Well, I don't know what he actually
    said, but --
    Q       But it makes sense that that occurred?
    A       It makes sense, yes.
    Q       Now, at that point -- and he gave his
    recommendation, his thoughts as to what should occur --
    now, at that point, hasn't Dr. Hartpence done what was


                                     6
Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 7 of 26




    expected of him as a first-year resident?
    A       If he did a complete history and a complete
    exam, we would say yes. And if he thought about a
    differential diagnosis and presented all that
    information to the attending.
    (Exhibit A, Deposition of Dr. Dabrow, p. 116, ln. 23 – p. 117, ln. 13) (emphasis
    added).

    Lastly, in the questions leading up to the question Defendant Hartpence cites as the
    basis for its motion as follows, Dr. Dabrow testifies as follows:

    Q       Okay. And that being true, that in his level
    of training -- and accepting that without question,
    having what he did, more or less, communicated to the
    attending, and the attending being aware of everything,
    the decision to defer doing the neurological exam -- if
    he has accepted without question, to use your terms, the
    strep throat diagnosis, for a physician at his level of
    training and experience, would you agree would be within
    the standard of care?
    A       It's reasonable.
    Q       Okay. And you would agree that, in general,
    under all of these circumstances, given his level of
    experience, Dr. Hartpence did, in fact, act within the
    standard of care in this case?
    A       I'm only hesitating a little bit because he's
    never acting in a vacuum. Presumably everything he saw
    or did or observed, information he transmitted, he
    would've talked with the senior resident about, who also
    examined the patient, and presumably there was some
    feedback loop before they spoke to the attending. So
    perhaps they didn't get a full history. Perhaps they
    didn't do a full exam. But if he's in isolation -- and
    then again, part of the resident's responsibility is to
    think independently, in graded responsibility, so it is
    possible that he was within the standard of care at that
    level.
    (Exhibit A, Deposition of Dr. Dabrow, p. 118, ln. 1 – p. 119, ln. 1) (emphasis
    added).

 10. Controverted. The testimony Defendant Hartpence cites is taken out of context

    and was asked in the form of a hypothetical. In the questioning leading up to the


                                     7
Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 8 of 26




    testimony cited by Defendant Hartpence, Dr. Dabrow was asked to assume that

    strep throat was the accepted diagnosis. Dr. Dabrow’s answer was in the context

    of a hypothetical and not the actual facts of D.M.’s care and treatment. Here is

    how Dr. Dabrow testified:

    Q       You believed that a CT scan should have been
    done at both hospitals, correct?
    A       I phrased it that I believe a wider broad-
    based differential should've been created to include
    symptoms of intracranial pressure being increased. And
    the easiest way to determine if there's a problem there
    is to do a CT. So I do believe a CT should have been
    thought about --
    Q       Well --
    A       -- and then performed.
    Q       At both hospitals?
    A       Well, at one or the other.
    Q       Okay.
    A       You're not going to do two CTs. If that's
    what you're asking.
    (Exhibit A, Deposition of Dr. Dabrow, p. 64, ln. 17 – p. 65, ln. 2)(emphasis
    added).

    Staying on the topic of standard of care, Dr. Dabrow testified:

    Q       Okay. Now, Dr. Hartpence -- from everything
    available, would you agree appears to have communicated
    with Dr. Bala concerning what he found and what his
    thinking was?
    A       Yes. Well, I don't know what he actually
    said, but --
    Q       But it makes sense that that occurred?
    A       It makes sense, yes.
    Q       Now, at that point -- and he gave his
    recommendation, his thoughts as to what should occur --
    now, at that point, hasn't Dr. Hartpence done what was
    expected of him as a first-year resident?
    A       If he did a complete history and a complete
    exam, we would say yes. And if he thought about a
    differential diagnosis and presented all that


                                     8
Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 9 of 26




    information to the attending.
    (Exhibit A, Deposition of Dr. Dabrow, p. 116, ln. 23 – p. 117, ln. 13) (emphasis
    added).

    Lastly, in the questions leading up to the question Defendant Hartpence cites as the
    basis for its motion as follows, Dr. Dabrow testifies as follows:

    Q       Okay. And that being true, that in his level
    of training -- and accepting that without question,
    having what he did, more or less, communicated to the
    attending, and the attending being aware of everything,
    the decision to defer doing the neurological exam -- if
    he has accepted without question, to use your terms, the
    strep throat diagnosis, for a physician at his level of
    training and experience, would you agree would be within
    the standard of care?
    A       It's reasonable.
    Q       Okay. And you would agree that, in general,
    under all of these circumstances, given his level of
    experience, Dr. Hartpence did, in fact, act within the
    standard of care in this case?
    A       I'm only hesitating a little bit because he's
    never acting in a vacuum. Presumably everything he saw
    or did or observed, information he transmitted, he
    would've talked with the senior resident about, who also
    examined the patient, and presumably there was some
    feedback loop before they spoke to the attending. So
    perhaps they didn't get a full history. Perhaps they
    didn't do a full exam. But if he's in isolation -- and
    then again, part of the resident's responsibility is to
    think independently, in graded responsibility, so it is
    possible that he was within the standard of care at that
    level.
    (Exhibit A, Deposition of Dr. Dabrow, p. 118, ln. 1 – p. 119, ln. 1) (emphasis
    added).


       PLAINTIFF’S STATEMENT OF ADDITIONAL MATERIAL FACTS


 1. Dr. Hartpence did not know whether a full neurologic examination was performed.

    (Exhibit B, Deposition of Dr. Hartpence, p. 48, lns. 10-21).


                                     9
Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 10 of 26




  2. According to the Via Christi medical chart, Dr. Hartpence deferred the neurologic

       exam and noted the following regarding neurologic exam, “deferred, pt sleeping,

       will re-evaluate on the floor.”.

       (Exhibit C, VCSF Medical Chart at p. VC000016)

  3. Dr. Hartpence recorded that D.M. had two emergency room admissions, headache,

       vomiting, nausea, dizziness, decreased appetite, abnormal labs and that he was

       sleeping.

       (Exhibit C, VCSF Medical Chart at p. VC000015-17)

  4. Dr. Hartpence did not establish a differential diagnosis.

       (Exhibit C, VCSF Medical Chart at p. VC000015-17)

  5. Dr. Hartpence did not perform a physical examination of D.M.

       (Exhibit E, Deposition of Kelli Morgan, p. 343, ln. 17 – p. 344, ln. 9).

  6. Dr. Hartpence did not look down D.M.’s throat.

       (Exhibit E, Deposition of Kelli Morgan, p. 367, lns. 1-12).

  7.   Kelli Morgan reported to Dr. Hartpence when he came into the emergency room

       to assess D.M. the following history which included a prior admission to the

       Wesley emergency room because of a “really severe” headache causing him to

       scream, nausea, vomiting, dizziness, protruding eyes and her belief D.M. might

       have meningitis. Her testimony is as follows:

       Q.      Okay. What happened next after they got
       the IV fluids?
       A.      We just sat and waited. There were a
       couple of people that came in and out, but it wasn't
       to observe him or check him or anything. They came


                                          10
Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 11 of 26




     and they were like -- it almost seemed like a storage
     room to me because there were those, like, big
     cabinets with a bunch of stuff in it, and people were
     coming in and getting supplies out and taking them to
     other rooms but not saying anything to us.
     Q.      Okay. What's the next thing you recall?
     A.      Dr. -- it was a resident from the
     pediatric floor that came in.
     Q.      Male or female?
     A.      Male.
     Q.      What was the conversation with him?
     A.      He said that we were going to be
     admitted for monitoring. And I was shocked, because
     I hadn't spoken to anyone. It was like, oh, finally
     there's a doctor here to, you know, come and check
     him out. I thought that's what we were waiting for
     the whole time was for a doctor to come into the room
     to check him out. Because I didn't know that the
     nurse practitioner was a nurse practitioner. I
     thought she was just a nurse.
     I thought that the nurse came in and
     started the IV fluids and that he was still waiting
     to see a doctor, because nobody else had been in
     there. And so when the resident came in, he
     introduced himself, and I was relieved. I was like,
     finally somebody is going to see him.
     And he just said, "You're going to be
     admitted." And I -- I said, "Why" -- oh, they took
     blood when they were doing the IV. They did lab
     work. And so I asked him was there something on the
     lab work. Like, I was -- you know, mom freak-out
     moment. Like, oh, my goodness. There's something
     horrible in his lab work and they are having to admit
     him because of it.
     And he said, "No. No. No. No. There
     was nothing wrong with his lab work." That's what he
     told me. He said that the white count was a little
     elevated, but it's probably from the strep. And they
     were just going to admit him because they wanted to
     make sure that he was able to keep antibiotics down
     in the morning.
     And so I went over -- he kind of asked
     me what was going on with him. And we were -- we


                                    11
          Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 12 of 26




                 were sitting at the edge, like, at the doorway. I
                 had scooted my chair down to the edge of the doorway,
                 and we were having the conversation there, like kind
                 of away from the bed. And I told him that -- you
                 know, the full history again.
                 I told him that we had been in the ER
                 earlier at Wesley because he had developed a headache
                 during church where he was screaming, and it was
                 really severe, and that he had been nauseous a couple
                 of days before and that he then did end up vomiting
                 several times in the ER and since then, and that on
                 the way to the ER we had noticed that he was rolling
                 his eyes into the back of his head and really weak
                 and lethargic at that point.
                 And then I told him about how the time
                 between the two ERs we had noticed that his symptoms
                 had gotten worse, closer to the time when we came
                 back into the Via Christi ER, and I had noticed that
                 his eyes weren't closing. And I showed him. I
                 pointed it out because D.M. 2 was still doing that,
                 to where his eyes weren't shut. They were like half
                 shut while he was asleep there on the bed.
                 And I said, you know, "His eyes aren't
                 closing. I think that's really odd. It's like
                 they're protruding." And his -- his neck, when he
                 was turning it, he was saying "Ow," so we were really
                 concerned that he had had strep for longer and that
                 maybe it was going into meningitis.
                 Q.      And what was the response?
                 A.      "Okay."
                 Q.      Did he do any sort of examination?
                 A.      No. He did not approach his bed.
                 Q.      About how long was this conversation?
                 A.      You know, actually, it was -- it was a
                 good, like, ten -- ten minutes. Like I really felt
                 like he sat down and had the longest conversation
                 with me. Like I felt relieved at that point that he
                 was actually sitting and listening. I was -- I was
                 just feeling relief that there was a doctor there
2
 Actual deposition testimony referenced Plaintiff’s name and was changed to D.M. for purposes of this Response to
protect his identity in this line of questioning as well as other testimony cited in this Response. Furthermore, the
attached Exhibits containing deposition testimony have been redacted to protect the identity of the Plaintiff and
have either been redacted or changed to D.M.


                                                        12
       Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 13 of 26




              that I could talk to.
              Q.      And once he said "Okay," was there any
              more discussion?
              A.      He said, "Well, we are getting a room
              prepped right now, and we'll be back down when it's
              ready."
              (Exhibit E, Deposition of Kelli Morgan, p. 178, ln. 5 – p. 181, ln. 22). (Emphasis
              added.).

          8. Dr. Dabrow testified that all of his expert opinions were in his expert report which

              was attached to his deposition as Exhibit Number 1. In his report, Dr. Dabrow

              criticized Dr. Hartpence for failing to consider other diagnoses including elevated

              intracranial pressure, failing to perform a neurological examination, and failing to

              order imaging among other deviation.

              (Exhibit A, Deposition of Dr. Dabrow, p. 163, ln. 19 – p. 164, ln. 6.; Exhibit F,
              Dabrow Expert Report attached as Exhibit Number 1 to Dabrow deposition.)

          9. Dr. Dabrow testified that Dr. Hartpence as well as the other residents should have

              developed alternative diagnoses. He testified as follows:

              Q       Okay. And my question, so back to my original
              question, do you still agree today that you would not
              expect the APRN or the residents to put this diagnosis
              together so quickly?
              A       I believe they should have come up with
              alternate diagnoses. I don't know that they would have
              come up with a final diagnosis.
              (Exhibit A, Deposition of Dr. Dabrow, p. 162, lns. 19-25) (emphasis added).

          10. Dr. Stephanie DeLeon is the expert witness designated by Dr. Hartpence.

              (Exhibit G, Defendants Connor Hartpence, M.D., Stefanie White, M.D. and Jamie
Borick, M.D.’s Designation of Expert Witnesses, Filing No. 396).

          11. Dr. DeLeon confirmed the fact that a neurological examination was not performed.

              Dr. DeLeon testified:


                                               13
Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 14 of 26




     Q.      Okay. I think we can agree in this case,
     you wouldn't have the requisite neurologic findings
     because they failed to do a neurological assessment;
     correct?
     A.      In this case, there was no neurological
     exam done.
     Q.      I'm sorry, say that again.
     A.      In this case, there was no full
     neurological exam done.
     Q.      Right, they failed to do a neurological
     exam, correct?
     A.      There was not one completed.
     (Exhibit D, Deposition of Dr. DeLeon, p. 50, lns 14-25).

  12. Dr. DeLeon further testified that it takes minutes to perform a full neurological

     examination, that D.M. needed a neurological examination and that it should be

     done sooner rather than later. DeLeon testified as follows:

     Well, I take it for your opinion to hold
     true, that there was not a deviation from standard
     of care from Dr. Hartpence, Dr. White and Dr.
     Borick, you've had to assume that their recitation
     of the facts is accurate, that is that Mrs. Morgan
     didn't share all of these other symptoms, and to
     ignore Mrs. Morgan's statement that she did share
     those symptoms, correct?
     THE WITNESS: Yes.
     Q.      And I take it, in your opinion, that if
     Mrs. Morgan did in fact share those concerns as
     stated in this short telephone call while driving to
     the emergency room, if she shared that information
     with Dr. Hartpence, Dr. White and Dr. Borick, they
     would have deviated from the standard of care in
     this case, correct?
     THE WITNESS: If she had shared all of
     those comments and the information that she shared
     that she shared in her deposition, that should have
     prompted more testing and more questioning, but
     again, there's nothing that said it would need to be


                                       14
Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 15 of 26




     done first thing in the morning when he was admitted
     to the hospital, initially.
     Q.      It would be better to do it as soon as
     possible, wouldn't it, when you have this many
     concerning symptoms being recited, it would be
     important to do the testing as soon as possible,
     wouldn't it?
     THE WITNESS: As soon as is reasonable,
     yes. Yes.
     Q.      How long does it take to do a neurological
     exam?
     A.      Probably three to four, five minutes,
     perhaps.
     Q.      So, a neurological exam would take three,
     four, maybe five minutes during the time period
     between D.M. being admitted to the hospital and
     the time that he coded, correct?
     A.      Correct.
     Q.      It would have only taken three, four, five
     minutes to have completed this necessary
     neurological exam during those hours, correct?
     THE WITNESS: It would have taken three to
     five minutes to complete the exam.
     (Exhibit D, Deposition of Dr. DeLeon, p. 60, lns. 21 – p. 62, lns. 19). (emphasis
     added).

  13. Lastly, Dr. DeLeon testified that the standard of care requires a full neurological

     examination of D.M. and had one been done sooner it potentially would have led

     to earlier intervention and CT imaging. Dr. DeLeon testified:

     Q.     In this case, if we assume that
     Mrs. Morgan gave at least the same history at the
     hospital that she gave to a nurse on the telephone
     while driving, the standard of care would have
     required neurological testing, correct?

     THE WITNESS: If you assume that she gave
     that exact same history to the care providers at the
     hospital, it should have prompted a neurological


                                       15
Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 16 of 26




     assessment sometime during his evaluation.
     Q.       Did Dr. Borick ever do a neurological
     exam?
     A.       I don't believe she did.
     Q.       Did Dr. White ever do a neurological exam?
     A.       Not a full neurologic exam, no.
     Q.       Did Dr. Hartpence ever do a full
     neurologic exam?
     A.       Not a full neurologic exam.
     Q.       If they failed to give the full
     neurological exam, and assuming that she gave at
     least the history she gave on the telephone, that
     they would have deviated from the standard of care?
     THE WITNESS: D.M. needed a full
     neurological exam sometime during his observation,
     there is nothing that required that to be done
     initially and immediately at admission.
     Q.       Right. It could have been done anytime
     between admission and the stroke, couldn't it?
     Q.       In fact, a full neurological exam should
     have occurred sometime between admission and his
     code at 10:00, correct?
     THE WITNESS: Ideally, it would have. But
     it did not deviate from standard of care for it not
     to have been done first thing that morning.
     Q.       But we can agree that standard of care
     would dictate that there should have been a full
     neurologic exam sometime between admission and prior
     to the code, correct?
     A.       Sometime --
     THE WITNESS: -- during his admission, he
     should have had a full neurologic exam.
     Q.       And that's standard of care, correct?
     A.       Correct.
     Q.       And it's a deviation from the standard of
     care to have failed to do a full neurologic exam at
     some point between admission and his code at 10:00,
     correct?
     THE WITNESS: No, I don't agree that
     standard of care said it has to be done in those
     four hours.
     Q.       When does standard of care dictate that it
     has to be done?


                                  16
Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 17 of 26




     A.       I don't think that standard of care would
     dictate that, necessarily.
     Q.       So it didn't ever have to be done?
     A.       It should have been done at some point
     during his admission, but there's nothing that would
     say it should have been done at four hours or eight
     hours or 24 hours.
     Q.       Can we agree that had a full neurologic
     exam been conducted, that it could have prevented
     D.M. from suffering the squall that he now suffers
     as a result of that code and that stroke?
     THE WITNESS: If a full neurologic exam
     had been done that earlier in that morning, and he
     had findings consistent with increased intracranial
     pressure on those exams, it potentially could have
     prompted an earlier CT scan and intervention
     earlier.
     (Exhibit D, Deposition of Dr. DeLeon, p. 45, ln 14 – P. 48, ln. 18).

  14. Dr. Dabrow did not believe D.M. had strep throat and strep throat should have

  either been low on the differential or not on the differential at all. He testified as

  follows:

  Q Okay. You agree that as to the providers at
  Via Christi whether it's in the ER, or on the floor
  before D. coded that strep absolutely should've been on
  the differential?
  A. The strep should've been on the differential?
  Q Yes.
  A Strep could've been on the differential, yes.
  Q Should it have been?
  A Be very low.
  Q Whether it's the top one, or the bottom one,
  if it's on the differential it's on the differential.
  Should it have been there?
  A Whoever had the case I wouldn't have included
  strep in the differential.
  Q Okay. Would you be critical if strep was on
  the differential?
  A Strep could've been on differential. And I
  I think that's the answer you were looking for.


                                        17
        Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 18 of 26




           Q Okay. Do you agree that it was appropriate to
           administer antibiotics to D.M., both based upon his
           presentation at Wesley, and in the ER at Via Christi.
           A I would only administer antibiotics to a
           patient who had a clear cut case of strep throat.
           Q So the things that we've gone through wouldn't
           justify in your mind, and make sure we're clear on these
           things, an erythematous throat, enlarged tonsils,
           adenopathy, elevated white blood count, and a positive
           strep test would not justify the administration of
           antibiotics?
           A The erythematous red throat could be explained
           by many things including vomiting, a viral illness. The
           adenopathy you described is not consistent with strep
           throat, as it's usually anterior and posterior cervical
           adenopathy. What were the other things you had
           mentioned? The white count, strep throat in general is
           not a systemic illness and you rarely have an elevated
           white count. Although, I concede any infectious process
           could have an elevated white count. So I would not have
           included the differential of strep throat. But if a
           diagnosis of strep throat is made correctly, antibiotics
           are the treatment of choice.
           (Exhibit A, Deposition of Dr. Dabrow, p. 33, ln. 4 – p. 34, ln. 19).

                                        INTRODUCTION

       This is a medical case involving D.M. who suffered an avoidable debilitating stroke.

Although the facts and medicine are complex, the present Motion for Summary Judgment is simple

and straightforward. In his motion, Defendant Hartpence fails to properly inform the Court of all

the opinions expressed by Dr. Dabrow in his deposition. Furthermore, Defendant Hartpence fails

to cite his own expert’s (Dr. Stephanie DeLeon) criticisms of him as well as the other residents.

When the entirety of Dr. Dabrow’s and Dr. DeLeon’s testimony is reviewed as well as the pertinent

facts, there is no doubt Plaintiff has produced the required expert testimony.




                                                18
         Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 19 of 26




                             AUTHORITIES AND ARGUMENTS

       The only issue before the Court is whether D.M. submitted sufficient expert testimony

regarding standard of care to avoid summary judgment as to Defendant Hartpence. Even though

the question of whether the defendant's actions were substandard is typically a fact question for the

jury, where the facts of a case are susceptible to only one conclusion, the question is one of law and

may be properly subject to summary judgment. Baker v. City of Garden City, 240 Kan. 554, 557,

731 P.2d 278 (1987). Summary judgment is governed by F.R.C.P. Rule 56 which provides in

pertinent part:

       (1) Supporting Factual Positions. A party asserting that a fact cannot be or is genuinely
       disputed must support the assertion by:
       (A) citing to particular parts of materials in the record, including depositions, documents,
       electronically stored information, affidavits or declarations, stipulations (including those
       made for purposes of the motion only), admissions, interrogatory answers, or other
       materials; or
       (B) showing that the materials cited do not establish the absence or presence of a genuine
       dispute, or that an adverse party cannot produce admissible evidence to support the fact.
       The burden on the party seeking summary judgment is a strict one.

       The initial burden is with the movant to "point to those portions of the record that

demonstrate an absence of a genuine issue of material fact given the relevant substantive law."

Thomas v. Wichita Coca-Cola Bottling Co., 968 F.2d 1022, 1024 (10th Cir.), cert. denied, 506 U.S.

1013, 113 S. Ct. 635, 121 L. Ed. 2d 566 (1992) The trial court is required to resolve all facts and

inferences which may reasonably be drawn from the evidence in favor of the party against whom

the ruling is sought. Id. (Emphasis added). The party opposing summary judgment, however, has

the affirmative duty to come forward with facts to support its claim, although it is not required to

prove its case. See Willard v. City of Kansas City, 235 Kan. 655, Syl. ¶ 2, 681 P.2d 1067 (1984);

Mays v. Ciba-Geigy Corp., 233 Kan. 38, Syl. ¶ 5, 661 P.2d 348 (1983). (Emphasis added).


                                                 19
        Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 20 of 26




       Rarely is summary judgment proper in negligence cases. Phillips v. Carson, 240 Kan. 462,

472, 731 P.2d 820 (1987). In Celotex Corp. v. Catrett, 477 U.S. 317, 91 L. Ed. 2d 265, 106 S. Ct.

2548 (1986), the United States Supreme Court analyzed Rule 56(c) of the Federal Rules of Civil

Procedure. In Celotex, the United States Supreme Court held there can be no genuine issue as to

any material fact when the plaintiffs offer no proof concerning an essential element of their case.

The Court stated:

       "One of the principal purposes of the summary judgment rule is to isolate and
       dispose of factually unsupported claims or defenses and we think it should be
       interpreted in a way that allows it to accomplish this purpose." 477 U.S. at 323-24.

       Negligence is never presumed in a medical malpractice action. Tatro v. Lueken, 212 Kan.

606, 611, 512 P.2d 529 (1973). The plaintiff in a medical malpractice case bears the burden of

showing the doctor's negligence. See Funke v. Fieldman, 212 Kan. 524, 535, 512 P.2d 539 (1973).

Except where the lack of reasonable care is apparent to the average layman, expert testimony is

required in medical malpractice cases to establish the accepted standard of care. Webb v. Lungstrum,

223 Kan. 487, 490, 575 P.2d 22 (1978); Karrigan v. Nazareth Convent & Academy, Inc., 212 Kan.

44, 48-51, 510 P.2d 190 (1973). Expert witnesses must confine their opinions to matters in issue

which are certain or probable and not testify as to mere possibilities. Nunez v. Wilson, 211 Kan.

443, Syl. ¶ 1, 507 P.2d 329 (1973). (Emphasis added).

       It is important to note that there are no “magic words” required when an expert is conveying

his/her opinions and courts generally do not indulge in “semantic refinements.” Id. It is important

to review the expert’s testimony as a whole, not in isolation. The fact the expert’s opinion may be

lacking during a line of questioning does not negate the opinions found in other areas of the expert’s

testimony. Id.


                                                 20
        Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 21 of 26




       In this case, there is sufficient expert testimony that Defendant Hartpence deviated from the

standard of care. When the testimony of Dr. Dabrow and Dr. DeLeon is viewed in the light most

favorable to D.M., Defendant Hartpence’s motion must be denied.

 I.      D.M. HAS PRODUCED EXPERT OPINIONS ESTABLSIHING A BREACH OF
             THE STANDARD OF CARE BY DEFENDANT HARTPENCE.


       D.M. has provided the requisite expert opinions to defeat Defendant Hartpence’s summary

judgment motion. A review of that testimony demonstrates that both Dr. DeLeon and Dr. Dabrow

were critical of Dr. Hartpence for not performing a neurological examination, establishing a

differential diagnosis, and ordering a CT scan.

       Defendant Hartpence’s arguments really comes down to just one question and one answer

in Dr. Dabrow’s testimony. Frankly, Defendant Hartpence took Dr. Dabrow’s answer out of

context resulting in “sematic refinements” which courts have frowned upon as noted in Nunez.

Defendant Hartpence ignored the majority of Dabrow’s deposition testimony critical of Defendant

Hartpence’s conduct as well as the other resident physicians. Let us examine the totality of Dr.

Dabrow’s relevant testimony regarding the standard of care.

       First, Dr Dabrow testified that “a resident is required to do a complete history and physical”

in response to a question about a resident’s duty when he/she sees a patient in the hospital. See

Plaintiff’s Response to Defendant’s Statement of Uncontroverted Controverted Fact Number 5.

(Emphasis added). This is one of the many criticisms that Dr. Dabrow outlined in his deposition.

In this case, Dr. Hartpence did a history but he did not perform a neurological examination which

was required. Dr. Hartpence provided support to this fact by testifying that he did not perform a

full neurological examination. Furthermore, he did not record a neurological examination in the


                                                  21
         Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 22 of 26




medical record and “deferred” the examination altogether even though D.M. presented with

headache, dizziness, nausea, vomiting, slurred speech, bulging eyes among other complaints

consistent with an intra-cranial process.

       Dr. Dabrow testified that “it’s the duty between one or both of them (referencing defendant

residents Hartpence and Smith) to get a complete history, and to do a complete physical exam from

head to toe, regardless of the complaint. That’s why the child is in the hospital. It’s not a babysitting

service. See Plaintiff’s Response to Defendant’s Statement of Uncontroverted Controverted Fact

Number 5, 8, 9 & 10. (Emphasis added). In the series of questions that followed, Dr. Dabrow was

given hypotheticals where the diagnosis was assumed to be “certain,” i.e. strep throat. Those

hypotheticals produced the very testimony Defendant Hartpence now relies upon to support his

motion. If indeed the diagnosis was “certain” then, of course, there could be exceptions to

performing a neurological examination. However, that does not apply to the present case as the

diagnosis was never certain and in Dr. Dabrow’s opinion a more robust differential was required.

See Plaintiff’s Response to Defendant’s Statement of Uncontroverted Controverted Fact Number

10. As a matter of fact, Dr. Dabrow questioned the diagnosis of strep throat. PSAMF Number 14.

       In the pages leading up to the testimony Defendant Hartpence cites as the basis for his

motion, Dr. Dabrow again makes clear his opinions regarding Dr Hartpence. When ask whether

Dr. Hartpence had done what was expected of a first-year resident after discussing with Dr. Bala

and making recommendations, Dr. Dabrow testified “if he (Hartpence) did a complete history and

a complete exam, we would say yes. And if he thought about a differential and presented all that

information to the attending.”         See Plaintiff’s Response to Defendant’s Statement of

Uncontroverted Controverted Fact Number 10. (Emphasis added). In reality, Dr. Hartpence did


                                                  22
        Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 23 of 26




not establish a differential in the medical record and he did not perform complete exam.

Furthermore, Defendant Hartpence does not even remember what was discussed with Dr. Bala.

Defendant Hartpence Statement of Uncontroverted Facts Number 6. Therefore, Dr. Hartpence did

NOT do what was expected of a first-year resident.

       For purposes of his motion, Defendant Hartpence relies upon the question and answer found

on page 119, line 2-8 of Dabrow’s testimony. But, Defendant Hartpence ignores the testimony

leading up this question and answer. As a matter of fact, Dabrow’s answer in the prior question

was framed as a hypothetical, not the actual facts. For example, in the lead-up question Dr. Dabrow

was asked to assume the strep throat diagnosis. However, Dr. Dabrow made clear in his testimony

that this was not a “strep throat” case and a full physical examination was required based upon D.M.

presentation. If indeed this was a clear “strep throat” case, then Dabrow’s answer on page 119, line

8 would stand. However, that clearly is not the case. At best, Defendant Hartpence merely has

fodder for cross-examination but not grounds for summary judgment.

       In addition to Dr. Dabrow’s testimony, D.M. has the testimony of defense expert Dr.

DeLeon who is a witnessed designated in the Pretrial Order. Like Dr. Dabrow, she shares in some

of the same criticisms of Defendant Hartpence. First, she acknowledges that a neurological

examination was not performed. Plaintiff’s Statement of Additional Material Facts (PSAMF),

Number 10. Second, she acknowledges that a neurological examination should have been done.

PSAMF Number 13. Third, she testified that the neurological examination could have been done

in minutes. PSAMF Number 12. Lastly, she testified that if Kelli Morgan had shared the details of

her telephone call (Kelli Morgan to Children’s Mercy) with Dr. Hartpence, it should have prompted

“more testing” and that should have been done sooner rather than later. PSAMF Number 13.


                                                23
        Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 24 of 26




Unquestionably, DeLeon testified that D.M. needed a full neurological examination and that is the

standard of care. Defendant Hartpence will argue DeLeon testified such an examination could have

been done anytime after D.M. was admitted. However, DeLeon clearly testified that the sooner the

examination was performed the better. PSAMF Number 12. Furthermore, she testified that an

earlier neurological examination could have prompted earlier intervention. PSAMF Number 13.

                                        CONCLUSION

       As established above, Plaintiff has produced expert testimony that Dr. Hartpence

departed from the standard of care and, for this reason, Defendant Hartpence is not entitled to

judgment as a matter of law.



                                            Respectfully submitted,


                                            /s/ Daniel B. Giroux
                                            Daniel B. Giroux, #19375
                                            DUGAN & GIROUX LAW, INC.
                                            3636 N. Ridge Rd., Suite 100
                                            Wichita, Kansas 67205
                                            Telephone: (316) 721-5500
                                            Facsimile: (316) 722-7510
                                            Email: dan@dgwichitalaw.com

                                            and


                                            /s/ Stephen J. Torline
                                            Stephen Torline            KS #18292
                                            Michael J. Kuckelman       KS #14587
                                            Benjamin T. Friesen        KS#26655
                                            KUCKELMAN TORLINE KIRKLAND
                                            10740 Nall, Suite 250
                                            Overland Park, Kansas 66211
                                            Direct dial: 913-948-8615


                                              24
        Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 25 of 26




                                             Fax: 913-948-8611
                                             storline@ktk-law.com
                                             mkuckelman@ktk-law.com
                                             bfriesen@ktk-law.com

                                             Attorneys for Plaintiff

                                    CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of May 2020, a copy of the above and foregoing was

sent via electronic mail to the following:

               Gregory S. Young
               Brian L. White
               Hinkle Law Firm, LLC
               gyoung@hinklaw.com
               bwhite@hinklaw.com
                 Attorneys for Defendant Jennifer Chambers-Daney, APRN

               Don D. Gribble, II
               Hite, Fanning & Honeyman, LLP
               gribble@hitefanning.com
                Attorneys for Defendant Dr. Bala Bhaskar Reddy Bhimavarapu

               Steven C. Day
               Christ S. Cole
               Woodard, Hernandez, Roth & Day, LLC
               scday@woodard-law.com
               ccole@woodard-law.com
                 Attorneys for Defendants Stefanie White, MD, Connor Hartpence, MD and Dr.
               Jamie Borick

               Tracy A. Cole
               Gilliland Green, LLC
               tcole@gglawks.com
                 Attorneys for Defendants Bridget Grover, PA-C and Dr. Gregory Faimon

               And




                                               25
Case 2:18-cv-02158-KHV Document 436 Filed 05/14/20 Page 26 of 26




     Dustin J. Denning
     Clark, Mize & Linville, Chtd.
     djdenning@cml-law.com
       Attorneys for CEP America-KS LLC



                                By /s/ Daniel B. Giroux
                                  Daniel B. Giroux, #19375




                                   26
